985 F.2d 585
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Melvin H. SOHLER, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
Nos. 92-7073, 92-7085.
United States Court of Appeals, Federal Circuit.
Dec. 22, 1992.

Before MAYER, PLAGER and LOURIE, Circuit Judges.
PER CURIAM.


1
Melvin H. Sohler seeks review of an order of the United States Court of Veterans Appeals denying his request for a writ of mandamus to compel the Department of Veterans Affairs to increase his service-connected disability rating.   Specifically, Sohler contests the adjustments made to his disability rating in January, 1986 and June, 1990, which resulted in the application of an 80% rating by the Department.   Sohler challenges only factual determinations or the application of a law or regulation to his claim, or raises a legal question that does not contest the validity of a statute or a regulation, or the interpretation of a constitutional or statutory provision or a regulation.   Thus, no issue is raised which falls within the jurisdiction of this court under 38 U.S.C. §§ 7292(c), (d)(1)-(2).   Accordingly, the appeal is  dismissed.   See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).